Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-24-2009

Brhd of Locomotive v. United Transp Union
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1905




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Brhd of Locomotive v. United Transp Union" (2009). 2009 Decisions. Paper 1707.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1707


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 06-1905


                 BROTHERHOOD OF LOCOMOTIVE ENGINEERS
                   AND TRAINMEN; MARTIN G. CROTHERS;
                          GEORGE H. TOMPKINS,

                                                           Appellants

                                          v.

                     UNITED TRANSPORTATION UNION;
                  NATIONAL RAILWAY LABOR CONFERENCE;
                        CSX TRANSPORTATION, INC.;
                         KANSAS CITY SOUTHERN;
                  NORFOLK SOUTHERN RAILWAY COMPANY;
                         UNION PACIFIC RAILROAD;
                     BURLINGTON NORTHERN SANTA FE


                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 04-05491)
                    Honorable Gene E. K. Pratter, District Judge


                                Argued March 5, 2009

                BEFORE: BARRY and GREENBERG, Circuit Judges,
                       and ACKERMAN, District Judge*

                               (Filed: March 24, 2009)


*The Honorable Harold A. Ackerman, Senior Judge of the United States District Court
for the District of New Jersey, sitting by designation.
Roland P. Wilder, Jr. (argued)
William R. Wilder
Baptiste & Wilder, P.C.
1150 Connecticut Ave., N.W.
Suite 500
Washington, DC 20036

   Attorneys for Appellants

Clinton J. Miller, III (argued)
General Counsel
United Transportation Union
Suite 300
14600 Detroit Ave.
Cleveland, OH 44017

Samuel J. Rosenthal
Barish Rosenthal
1601 Cherry St.
Suite 1320, Three Parkway
Philadelphia, PA 19102-0000

   Attorneys for Appellee United Transportation Union

Thomas E. Reinert, Jr. (argued)
Ralph J. Moore, Jr.
Morgan, Lewis & Bockius, LLP
1111 Pennsylvania Ave., N.W.
Washington, DC 20004

   Attorneys for Appellee Carriers


                                  OPINION OF THE COURT


GREENBERG, Circuit Judge.



                                           2
       This matter comes on before this Court on an appeal from a summary judgment

entered in the District Court on February 13, 2006, in this case arising under the Railway

Labor Act, 45 U.S.C. § 151 et seq. The District Court had jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1367(a) and we have jurisdiction under 28 U.S.C. § 1291. We

exercise plenary review on this appeal. See Dilworth v. Metro. Life Ins. Co., 418 F.3d

345, 349 (3d Cir. 2005). Consequently, we can affirm only if we find that there is no

dispute as to any material fact and appellees are entitled to a judgment as a matter of law.

Id.

       Exercising plenary review, we are in full accord with the District Court’s

reasoning and result as set forth in its memorandum opinion of February 10, 2006, and,

therefore, we will affirm its order entered February 13, 2006, substantially for the reasons

that the District Court set forth in its comprehensive opinion.




                                              3